Citation Nr: 0523795	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  97-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for scoliosis of the spine.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1974 to May 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In January 2001, the Board remanded this claim for further 
evidentiary development, and in June 2005, it requested a VA 
medical expert opinion on the issue of etiology of the 
claimed scoliosis of the spine.    

The veteran cancelled a hearing scheduled in 2000, before a 
Veterans Law Judge of the Board, sitting in Washington, D.C.  
He did not seek to reschedule the hearing.


FINDINGS OF FACT

1.  The veteran entered active service with a pre-existing 
congenital scoliosis of the spine, noted at the time of 
separation as affecting the thoracic spine.

2.  Scoliosis of the spine, thoracic and lumbar, pre-existed 
active service and did not undergo aggravation or worsening 
beyond a natural progress of the disease during service.  

3.  There is no competent medical evidence of record linking 
active service to the veteran's current scoliosis, any spinal 
disability, or the veteran's complaints of "chest pain" 
purportedly related to scoliosis. 


CONCLUSION OF LAW

The criteria for service connection for scoliosis of the 
spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2004); VAOPGCPREC 3-03 (July 16, 
2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Scoliosis of the Spine

Basically, the law permits service connection for a claimed 
disability where the evidence shows (1) injury or some 
incident in service; (2) a current disorder or disease; and 
(3) a cause-effect link between the two.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  The 
evidence of a cause-effect link can be established if service 
medical records document such a link (see id.), or if 
competent post-service evidence documents such a link.  38 
C.F.R. § 3.303(d) (2004).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2004).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  
38 U.S.C.A. § 1111 (West 2002).  However, where there is 
"clear and unmistakable" evidence that the injury or 
disease claimed pre-existed service, the presumption does not 
attach, and the issue becomes whether the disease or injury 
was aggravated during service.  Id.  A 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are insufficient to be deemed 
"aggravation in service" unless the underlying condition 
itself, as contrasted with symptoms, has worsened.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).


The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111, which, through 38 U.S.C.A. 
§ 1137, also applies to peacetime veterans, on claims for 
service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  
In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation. See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.  

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).

The veteran's November 1974 enlistment medical examination 
report, dated the day of commencement of active service, 
documents a normal clinical evaluation for the spine and 
musculoskeletal system.  The veteran's April 1976 separation 
medical examination report documents a finding of "[s]evere 
thoracic scoliosis - congenital."  As such, the presumption 
of soundness upon entrance into service attaches in this 
case, and the government has the burden of showing, by clear 
and unmistakable evidence, that the veteran's now-claimed 
scoliosis of the spine did 
pre-exist active duty and that the underlying scoliosis did 
not undergo aggravation or worsening.  Lack of aggravation 
can be shown with competent evidence of no increase in 
disability during service or that any increase in disability 
is due to the natural progress of the pre-existing condition.  
If VA meets this burden, the claim would be denied, although 
the veteran is free to counter with evidence contrary to that 
cited by VA to show no aggravation or increase in disability.  
Barring this, the claim fails, and service connection is to 
be denied.  

With respect to the first prong of the Wagner test - whether 
there is clear and unmistakable evidence that scoliosis pre-
existed service - the Board finds that VA has met this 
burden, notwithstanding the lack of specific documentation 
thereof in a service entrance medical examination report.  
The chief evidence on this point is the VA expert medical 
opinion dated in July 2005, which explicitly provides, in 
relevant part: 

Scoliosis is a condition of abnormal spinal 
curvature.  Aside from the rare neurologic 
conditions that may be associated with this 
disorder, the vast majority are considered 
idiopathic; i.e., of unknown causation . . . 
I feel that [the veteran] was most likely of 
the adolescent or possibly juvenile type [of 
scoliosis, reported to typically occur 
between 4-9 years of age for juveniles; 
between 10-20 years for adolescents].  The 
use of the term "congenital" [referring to 
a notation in the separation examination 
report] . . . indicat[es] that the condition 
was not recently acquired, but was present or 
the predisposition of the condition was 
present, in years past.        

The VA physician, who had reviewed the claims file, concluded 
that the veteran's scoliosis of the thoracic and/or lumbar 
spine pre-existed the commencement of active duty in November 
1974.  

Other highly probative evidence includes medical records from 
S.T.S.R.C.F. that reflect complaints of back pain and 
thoracic and lumbar scoliosis, as well as a notation, in 
1989, of "congenital scoliosis."  This evidence further 
buttresses a conclusion that the veteran's scoliosis, whether 
thoracic or lumbar, was of a 
pre-existing, developmental, idiopathic type, and not the 
"rare" neurologic type.  

Based on a review of all of the above evidence and the entire 
claims file, there is absolutely no medical evidence to call 
into question the validity of the medical determination that 
the veteran entered service with scoliosis, even if not 
specifically identified by a doctor before service or upon 
entrance into service.  On this point, it is noted that the 
July 2005 VA expert medical opinion explicitly stated that 
scoliosis sometimes "will go undiagnosed for years and only 
be noted by an experienced spinal examiner."  As such, the 
Board concludes that the record presents clear and 
unmistakable evidence of pre-existing scoliosis.             

With respect to the second prong of the Wagner test - whether 
there is clear and convincing evidence that pre-existing 
scoliosis did not undergo aggravation or worsening beyond a 
normal progress of the disease process - the Board finds that 
VA has met its burden of proof as well.  As with the first 
prong, the evidence overwhelmingly disfavors the claim.  The 
sole evidence on this point, other than the veteran's lay 
allegation as to aggravation presumably based upon the lack 
of identification of this condition until the time of 
separation, is the July 2005 VA expert medical opinion 
discussed above.  The examiner stated: "[S]coliosis of the 
thoracic and/or lumbar spine was not chronically worsened or 
aggravated during service beyond the normal and natural 
progress of the disorder during that time."  In general, any 
evidence of a cause-effect nexus between service and a 
claimed disorder must be medical - that is, in the form of a 
report of a doctor or other medical professional, who, by 
virtue of appropriate training, knowledge, or experience, is 
qualified to opine as to a diagnosis or etiology (medical 
causation) thereof.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992) (Lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of, or may be readily recognized by, lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise.)  Thus, while the Board acknowledges the 
veteran's position that there is a cause-effect relationship 
based upon aggravation, it requires medical evidence of such 
a relationship.  In light of Espiritu, the issue of whether 
aggravation might have occurred is one for a medical 
professional.  There is no medical evidence to counter the VA 
medical expert's determination.    

In this connection, the Board does not find that the use of 
the word "severe" to describe the veteran's thoracic 
scoliosis in the separation medical examination report 
sufficient evidence to outweigh the expert's opinion as to 
lack of aggravation.  First of all, the use of this word in 
the separation examination report appears to have been used 
to describe then-observed state of scoliosis, which, at that 
time, apparently affected the thoracic spine prominently.  
The Board simply cannot infer from the lack of notation of 
scoliosis upon the entrance examination and the use of the 
word "severe" to describe congenital scoliosis less than 
two years later, at separation, that these factors are 
evidence of aggravation within this time period, as the 
accredited representative seems to suggest.  This is not only 
a determination which the Board, as a body of legal, and not 
medical, professionals, is not permitted to make, Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board may 
consider only independent medical evidence to support its 
findings and must point to a medical basis other than its own 
unsubstantiated opinion.), it also would be the product of 
pure speculation and conjecture wholly contradictory to the 
medical evidence that is now before the Board.  Indeed, while 
the representative seems to suggest that an experienced 
examiner would have detected scoliosis upon entrance (thus, 
intimating that the lack of such notation indicates that 
scoliosis was not present or manifested at entrance), again, 
a medical doctor stated in the July 2005 report that 
scoliosis could go undiagnosed for years and only be noted by 
an experienced spinal examiner.  This statement disfavors the 
representative's position.  

In light of all of the foregoing, the Board finds that VA has 
met its burden to rebut the presumption of soundness as to 
scoliosis, and has shown no aggravation during service, by 
clear and unmistakable evidence.  Accordingly, service 
connection is not warranted unless the veteran presents 
competent, persuasive medical evidence that the pre-existing 
spinal disability did in fact undergo chronic worsening 
during active duty, to counter evidence to the contrary.  In 
such a case, any reasonable doubt against the claim could be 
resolved in the veteran's favor.  However, the record does 
not present such evidence.  


With respect to service connection on a direct basis, the 
Board finds that a favorable resolution also is not 
warranted.  38 C.F.R. § 3.303 (2004).  The service medical 
records are wholly devoid of any report of an injury or 
incident affecting the spine or musculoskeletal system.  Nor 
is there any competent medical evidence in the record that 
links scoliosis or any current spine problems to active duty.  

The Board acknowledges that the veteran appears to attribute 
unspecified "chest pain" to scoliosis (see statement 
submitted with informal service connection claim; August 2001 
statement).  The service medical records do not reflect 
complaints of, or treatment for, chest pains or other 
abnormality affecting the chest, nor is there any post-
service medical evidence suggesting that any complaints about 
chest pains are related to service.  Moreover, the Board 
acknowledges a notation in the S.T.S.R.C.F. medical records, 
dated in 1993, that X-ray films revealed a "metallic bullet 
fragment" in the thoracic spine.  As to whether a gunshot 
wound affected or compounded pre-existing scoliosis or back 
pain is not known, nor is it the issue before the Board.  
There is absolutely no evidence, lay or medical, that the 
veteran had suffered a gunshot wound injury in service; the 
veteran does not allege, and the record does not show, that 
he had combat service.  As such, there is no question here as 
to whether an injury or incident in service might have 
"superimposed" a 
pre-existing congenital condition.  The general VA regulation 
pertaining to congenital or developmental defects, 38 C.F.R. 
§ 3.303(c), precludes service connection for such defects in 
the absence of aggravation by superimposed disease or injury.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994); see also, 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).

Based upon all of the foregoing, the Board must conclude that 
the preponderance of the evidence is against the claim.  As 
such, the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).



II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a July 2001 letter, the RO 
notified the veteran of the basic elements of a successful 
service connection claim, and explained that, if he provides 
information about the sources of evidence or information 
pertinent to the claim, to include medical or employment 
records, or records of other federal government agencies, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim, even though the law 
requires VA assistance in claim substantiation.  

The Board acknowledges that the veteran was not explicitly 
asked to "send to VA everything in your possession 
concerning the claim" or something to that effect so as to 
literally comply with the "fourth element" requirement.  
Nonetheless, the Board finds no prejudicial error resulted as 
a result of this defect, nor due to the timing of the notice 
(notice sent in 2001 as to the first three elements after the 
issuance of the 1996 rating decision giving rise to this 
appeal).  


The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets Pelegrini and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted at times.  This appeal had been pending 
years before enactment of VCAA; after the law was enacted, 
appropriate notice was given.  The Pelegrini Court 
acknowledged, at p. 120, that where, as here, 38 U.S.C.A. § 
5103(a) notice was not mandated at the time of the initial RO 
denial, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  This was clearly 
provided here, particularly with respect to notice of the 
first three elements.

As for the fourth element, in a July 2005 letter, the Board 
provided the veteran a copy of the VA expert medical opinion 
it had ordered in June 2005, and explicitly asked him: "You 
have 60 days from the date of this letter in which to review 
the medical opinion and send us any additional evidence or 
argument you may wish to submit."  The crux of this case is 
the issue of aggravation of a spinal condition.  Given that 
the claim consistently has been evaluated from this 
perspective by the RO and through the subsequent appeal 
period, which included Board review and remand in 2001, the 
veteran and his accredited representative had ample notice 
that evidence of aggravation, or lack thereof, is crucial to 
this case.  Thus, there is reasonable basis to conclude that 
the veteran understood what is "pertinent" to the claim, 
and, given appropriate notice during the appeal period, that 
he could supplement the record with medical evidence of his 
own, if he has it, to show that aggravation likely had 
occurred, notwithstanding the law that places the weight of 
evidentiary burden in aggravation cases on the government.  
He has not done so, or informed the Board or RO that 
additional evidence exists, but that he needs further 
assistance to obtain it.  The veteran's representative did, 
however, submit additional argument in response to the 
Board's letter in August 2005.  The veteran did not 
specifically claim that VA failed to comply with VCAA notice 
requirements, or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  Thus, the 
Board does not find prejudicial error with respect to the 
issue of notice of the "fourth element." 

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in a favorable resolution of the claim, and was on 
notice through the Statement of the Case (SOC), multiple 
SSOCs, duty-to-assist letter, and the recent Board letter, as 
well as the unfavorable rating decision, why the claim is 
denied.  He was told about his and VA's respective claim 
development responsibilities in the VCAA letters, and was on 
notice that he himself has claim substantiation 
responsibility so long as the RO rating action remains 
unfavorable.  
 
VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes medical records from the prison medical care 
providers, and the veteran's numerous written statements 
submitted in support of the claim.  The veteran was given an 
opportunity to testify in connection with this claim, but 
apparently could not exercise this right due to 
incarceration.  The law requires that a hearing opportunity 
be provided, and this was done here.  He did not report the 
existence of pertinent records in the custody of government 
agencies, such as the Social Security Administration, or 
employers.  The Board has obtained a VA medical expert 
opinion, as discussed in the following paragraph, bearing in 
mind the veteran's incarceration.  His service medical 
records have been obtained and were considered.  

The law provides that VA must "tailor [its] assistance to 
the peculiar circumstances of confinement . . . [as 
incarcerated veterans] are entitled to the same care and 
consideration given to their fellow [non-incarcerated] 
veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995), 
quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Nonetheless, the law also recognizes that VA's ability to 
assist an incarcerated veteran in developing a claim is 
limited by the circumstances of incarceration.  Bolton, 8 
Vet. App. at 191 (VA is not authorized by statute or 
regulation to subpoena the warden of a state correctional 
facility and direct the release of the claimant from that 
facility).  While the Board is aware that in some instances 
penal institutions have permitted incarcerated veterans to be 
released to participate in VA claims-related proceedings 
accompanied by guards and with other appropriate security 
measures taken.  However, this is not a matter within VA's 
control or jurisdiction.  It was precisely this concern that 
prompted the Board to refer the claims file to a VA medical 
doctor for an expert opinion, based upon review of the 
record, on the issue of whether scoliosis was pre-existing, 
and if so, whether it became aggravated beyond the natural 
disease process.  The Board typically would order a physical 
examination of the claimant, assuming that the claimant is 
willing to undergo such an examination; this was not an 
option in this case.  (In fact, the record did not reveal 
temporary release to attend to personal matters was an 
option, as the veteran himself cancelled the Board hearing 
citing his inability to attend due to incarceration.)  It is 
noted that, even incarcerated, the veteran was free to obtain 
a medical opinion from a doctor on his own, even if he could 
not leave the prison physically for an examination.  He has 
not done so here.         

Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.     


ORDER

Service connection for scoliosis of the spine is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


